Title: From George Washington to Hugh Hughes, 5 April 1781
From: Washington, George
To: Hughes, Hugh


                        
                             5th April 1781
                        
                        General Washington presents his Compliments to Colo. Hughes, & begs the favor of him, to request Mr
                            Bayley, to put a blade into the inclosed handle of a knife. and soon.
                        The General would be glad of Colo. Hughes’s Company to dine with him the first time he crosses the River.

                    